Citation Nr: 9933069	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

What evaluation is warranted for Reiter's syndrome, from 
November 1, 1994?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in October 1994, after 
having served on active duty for a period in excess of 20 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

A hearing was held before a hearing officer at the RO in 
August 1996, and the hearing officer's decision was entered 
the same month.  


FINDINGS OF FACT

1.  The veteran's Reiter syndrome is not manifested by 
anemia, weight loss, or by more than a definite impairment of 
overall health, and the disorder is clinically inactive.

2.  The identified disabilities related to Reiter's syndrome 
are uveitis and joint involvement with limitation of motion 
of the lumbar spine, right knee and right great toe.  

3.  Since November 1, 1994, the veteran has suffered from 
right knee pain and a noncompensable limitation of motion.

4.  Since November 1, 1994, the veteran has suffered from 
right great toe pain and a noncompensable limitation of 
motion.

5.  Since November 1, 1994, any limitation of lumbar motion, 
due to Reiter's syndrome, has not been more than moderate in 
degree.

6.  Since November 1, 1994, the veteran's bilateral uveitis 
has been manifested by corrected visual acuity of 20/20 in 
each eye, without evidence of active ocular pathology. 


CONCLUSIONS OF LAW

1.  Since November 1, 1994, the schedular criteria for a 10 
percent rating for limitation of motion of the right knee, as 
a residual of Reiter's syndrome, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.45, 4.71a, 
Diagnostic Codes 5002, 5260, 5261 (1999).  

2.  Since November 1, 1994, the schedular criteria for a 10 
percent rating for limitation of motion of the right great 
toe, as a residual of Reiter's syndrome, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.45, 4.71a, Diagnostic Codes 5002, 5171 (1999). 

3.  Since November 1, 1994, the schedular criteria for a 20 
percent rating for limitation of motion of the lumbar spine, 
as a residual of Reiter's syndrome, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.20, 
4.71a, Diagnostic Codes 5002, 5292 (1999).

4.  Since November 1, 1994, the schedular criteria for a 
compensable rating for uveitis, due to Reiter's syndrome, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.20, 4.84a, Diagnostic Codes 5002, 6009, 6079 
(1999).  

5.  The combined rating for disabilities related to Reiter's 
syndrome, to include uveitis and joint involvement with 
limitation of motion of the lumbar spine, right knee and 
right great toe, is an evaluation of 40 percent; and hence, 
the schedular criteria for a rating for Reiter's syndrome in 
excess of 40 percent for the period from November 1, 1994, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.25, 4.71a, Diagnostic Code 5002 (1999) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.

Service connection is in effect for Reiter's syndrome, for 
which the RO has assigned a 40 percent rating by analogy to 
Diagnostic Code 5002 of the Rating Schedule.  Under that code 
a 40 percent evaluation is warranted when the disorder is an 
active process with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation is warranted when the disorder is an active 
process with less than the criteria for 100% but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  If 
the disorder is inactive, then rate on the basis of chronic 
residuals.  38 C.F.R.§ 4.71a. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected Reiter's syndrome.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  In this regard, the Board 
acknowledges that the veteran was last examined in 1995, 
however, as he failed to report for a subsequent 1998 
examination without good cause, the Board finds that it may 
proceed to the merits of the claim.  38 C.F.R. § 3.655 
(1999). 

At the outset, the Board finds that, on the basis of its 
review of the present record, it appears that the veteran's 
service-connected Reiter's syndrome includes a history of, 
and presently implicates, bilateral uveitis and systemic 
involvement of the lumbar spine, right knee and right great 
toe.  The provisions of 38 C.F.R. § 4.25(b) essentially 
provide that the disabilities arising from a single disease 
entity, such as Reiter's syndrome, are to be rated separately 
and that such disabilities are then to be combined to 
determine the combined degree of disability in accordance 
with the Combined Ratings Table.  Thus, in evaluating the 
veteran's service-connected Reiter's syndrome, the Board's 
disposition below will include such analysis in the portion 
of its disposition implicating the provisions of Diagnostic 
Code 5002 which deal with the evaluation of the veteran's 
service-connected Reiter's syndrome on the basis of the 
chronic residuals thereof.

Is the Disorder Active?

The veteran asserts that his service-connected Reiter's 
syndrome affects his eyes, lumbar spine, right knee and right 
great toe.  He avers that the combined impairment is such 
that he experiences significant fatigue, and that, during 
periods of exacerbation involving particularly his low back 
and right knee, he is frequently incapacitated for a period 
of three or more weeks.  

The Board, however, after reviewing the evidence of record 
finds that the preponderance of the evidence is against an 
evaluation in excess of 40 percent from November 1, 1994.  In 
this regard, when the appellant was examined in January 1995, 
the examiner found that the appellant had only a history of 
Reiter's syndrome.  Active Reiter's was not diagnosed.  
Moreover, even if the appellant did have active Reiter's an 
evaluation in excess of 40 percent from November 1, 1994, is 
not in order as the January 1995 examination did not find any 
evidence of anemia or weight loss, or any indication of a 
sever impairment of health.  As such, the disorder is no 
active, and an increased evaluation from November 1, 1994, is 
not in order on that basis.

What is the extent of any disabling chronic residuals? 

In view of the foregoing disposition the Board will now 
analyze the nature and extent of any chronic residuals, again 
by analogy, for the purpose of determining the separate 
ratings which may be assigned those residuals, and 
thereafter, the combined rating warranted under 38 C.F.R. 
§ 4.25.  

Pursuant to the 'chronic residuals' provisions of Diagnostic 
Code 5002, in the context of this issue, residual limitation 
of motion due to Reiter's syndrome, as to each affected 
joint, is to be rated under the appropriate diagnostic codes 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the pertinent code, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  The report 
pertaining to the veteran's above-cited July 1992 MEB 
examination reflects that his Reiter's syndrome affects his 
right knee and foot, while the reports pertaining to X-ray 
examinations performed in April 1988 and April 1994 reflect, 
collectively, that his Reiter's syndrome causes an arthritic 
lumbar spinal segment.  In accordance with 38 C.F.R. § 4.45 
(1999), the knee, relative to applying the above-stated 
provisions of Diagnostic Code 5002, is a "major joint[]", 
while lower extremity metatarsal/tarsal joints and the lumbar 
vertebrae are considered to be groups of "minor joints". 

When the veteran was examined in service for MEB purposes in 
July 1992, right knee motion was described as being full, 
which consideration (there being no findings bearing on 
motion in his right knee on the January 1995 VA examination) 
negates entitlement to a compensable rating under either 
Diagnostic Code 5260 or 5261 (1999). 

At the same time, the Board is cognizant that, at his August 
1996 personal hearing, the veteran referred to experiencing 
activity-related "flareups" of painful motion in his right 
knee.  Painful motion, in accordance with the provisions of 
38 C.F.R. § 4.59 (1999), at least with respect to the 
provisions of Diagnostic Code 5003 and as interpreted in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), equates 
with limited motion.  Therefore, the veteran is entitled to a 
10 percent evaluation, in consideration of limitation of 
motion involving his right knee, since the knee is a "major 
joint."

As to the veteran's right great toe, the report pertaining to 
his examination by VA in January 1995 reflects that it was 
"slightly swollen" and that, owing to related "pain", he 
found it difficult to walk.  Reckoning the foregoing to be 
tantamount to painful motion (since it is uncertain whether 
such impaired dorsiflexion exists as to independently warrant 
a 10 percent rating pursuant to Diagnostic Codes 5278 or 5279 
(1999)) in accordance with the provisions of 38 C.F.R. 
§ 4.59, as interpreted in Lichtenfels, the same would then 
equate with limited motion.  Therefore, the veteran is 
entitled to a 10 percent evaluation, in consideration of 
limitation of motion involving his right great toe (presuming 
that in fact more than the metatarsal phalangeal joint, the 
lone joint implicated on the January 1995 VA examination, is 
involved), since the metatarsal/tarsal joints are deemed to 
be a group of 'minor joints', within the purview of the 
pertinent provisions of Diagnostic Code 5002, in accordance 
with 38 C.F.R. § 4.45.

With respect to the lumbar spine the veteran at his January 
1995 VA examination exhibited forward flexion to 90 degrees, 
extension backwards to 10 degrees, and bilateral rotation to 
15 degrees.  Given such restricted motion the Board is of the 
view that his overall motion relative to his lumbar spine is 
sufficiently restricted to satisfy the criteria for a 20 
percent rating (which contemplates "[m]oderate" overall 
motion restriction involving the lumbar spinal segment) in 
accordance with the criteria of Diagnostic Code 5292.  

The veteran's lone remaining residual is uveitis involving 
each eye.  Pursuant to Diagnostic Codes 6000-6009, such 
disability is to be rated on the basis of factors including, 
in the evidentiary context at issue, visual acuity, with a 
minimum 10 percent rating if there is active pathology.  When 
the veteran was examined by VA in January 1995, there was no 
evidence of iritis, conjunctivitis, or uveitis.  Corrected 
visual acuity in each eye was 20/20, commensurate with a 
noncompensable rating under the provisions of Diagnostic Code 
6079.  In addition, the report of such VA examination 
reflects no indication of active ocular pathology, precluding 
the minimum 10 percent rating otherwise authorized under 
Diagnostic Code 6009.  

Having identified the residual disabilities associated with 
the veteran's service-connected Reiter's syndrome and 
determined the separate evaluations to be assigned for them, 
the Board must now further determine the combined disability 
rating to be assigned.  Using the Combined Ratings Table and 
combining the individual disability evaluations of 20 percent 
(lumbar spine), 10 percent (right knee), 10 percent (right 
great toe), and zero percent (uveitis), according to the 
manner specified in 38 C.F.R. § 4.25, the Board arrives at a 
combined percentage value of 35 percent.  Since a combined 
value ending in "5" is to be adjusted upward to the nearest 
degree divisible by 10, the combined degree of disability 
resulting from the veteran's service-connected Reiter's 
syndrome is thus 40 percent.

Since the 40 percent evaluation determined above on the basis 
of the total disablement (i.e., collective residual 
impairment) traceable to the veteran's service-connected 
Reiter's syndrome pursuant to the 'chronic residuals' 
criteria of Diagnostic Code 5002 is identical to the 40 
percent rating assignable (and currently in effect) pursuant 
to the 'active process' criteria of Diagnostic Code 5002, the 
Board concludes that a rating in excess of 40 percent from 
November 1, 1994, is not warranted.  An increased rating for 
such disability is, therefore, denied.    

In reaching this decision the Board carefully considered the 
testimony proffered by the appellant, and while he is 
competent to offer testimony concerning subjective complaints 
of pain, the Board finds that objectively demonstrable 
findings more clearly identify the nature and extent of his 
disability.  Hence, the Board does not find the appellant's 
testimony to provide a basis for an increased evaluation from 
November 1, 1994.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for Reiter's syndrome 
from November 1, 1994, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  A 10 percent evaluation under these codes requires, respectively, a limitation of flexion to 45 degrees, or a 
limitation of extension to 10 degrees.

